DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I, Figures 1A-1B corresponding to claims 74-81 in the reply filed on 02/24/2022 is acknowledged.
Claim Objections
Claim 74 is objected to because of the following informalities:  claim 74, line 3 includes the limitation “the first second,” there are no references to a first second, rather it is assumed the claim limitation should be “the first section.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 74-81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 74 includes the limitation “wherein the first section comprises a plurality of biodegradable polymeric electrospun fibers and wherein the second section comprises a plurality of biostable polymeric electrospun fibers.” However, the specification does not provide guidance on the difference between a biodegradable polymer and a biostable polymer. Rather, the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 74-75 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chen et al. U.S. Publication 2006/0094320 A1.
Regarding Claim 74, Chen et al. discloses a tubular fibrous scaffold having an inner surface and an outer surface (paragraph [0046] and as seen in Figure 2B), the tubular fibrous scaffold comprising: a first section 215b and a second section 220, wherein the first second and the second section have a gradient interface (paragraphs [0055-0057]); wherein the first section 215A comprises the inner surface 222 (as seen in Figure 2B and paragraphs [0055-0057]), and wherein the second section 215C comprises the outer surface 220 (as seen in Figures 2B-2C and paragraphs [0055-0057]); and wherein the first section comprises a plurality of biodegradable polymeric electrospun fibers (paragraphs [0007-0008], [0027], [0037-0038], [0043], [0045], and [0050-0051]), and wherein the second section comprises a plurality of biostable polymeric 
Regarding Claim 75, Chen et al. discloses wherein the plurality of biodegradable polymeric electrospun fibers comprise a first type of polymeric electrospun fiber and a second type of polymeric electrospun fiber (paragraphs [0006-0008], [0022], [0026], [0038-0040], [0043] and [0045]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 74-75, 77 and 79-81 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shastri et al. U.S. Publication 2008/0220054 A1 in view of Chen et al. U.S. Publication 2006/0094320 A1.
Regarding Claim 74, Shastri et al. discloses a tubular fibrous scaffold (paragraphs [0024], [0046], [0050], [0060-0061], [0064-0065] and [0171-0172]) comprising: a first type of polymeric electrospun fiber (paragraphs [0006-0007], [0009-0011], [0094-0095] and [0115-0116]); and a second type of polymeric electrospun fiber (paragraphs [0009-0011], [0094-0095], [0115-0116], [0143-0144] and [0146]); wherein at least one of the first type of polymeric electrospun fiber and the second type of polymeric electrospun fiber comprise a polymer selected from the group consisting of polyglycolic acid, poly(lactic-co-glycolic acid), poly(L-lactide-co-caprolactone), and polycaprolactone (paragraphs [0005], [0081], [0119-0120]). However, Shastri et al. does not expressly disclose a first second and a second section, wherein the first section comprises the inner surface and wherein the second section comprises the outer surface. Chen et al. teaches a tubular fibrous scaffold in the same field of endeavor comprising: a plurality of biodegradable polymeric electrospun fibers forming a first section 215b (paragraphs [0007-0008], [0027], [0037-0038], [0043], [0045], and [0050-0051]) and a second section 220 comprises a plurality of biostable polymeric electrospun fibers (paragraphs [0007-0009], [0022], [0037-0038], [0039-0040], [0051-0052] and [0055-0057]). In addition, Chen et al. teaches the first section and the second section have a gradient interface (paragraphs [0055-0057]); wherein the first section 215A comprises the inner surface 222 (as seen in Figure 2B and paragraphs [0055-0057]), and wherein the second section 215C comprises the outer surface 220 (as seen in Figures 2B-2C and paragraphs [0055-0057]) for the purpose of providing a scaffold having multi-layer with a gradient to provide barrier properties against fluids or 
Regarding Claim 75, Shastri et al. discloses wherein the plurality of biodegradable polymeric electrospun fibers comprise a first type of polymeric electrospun fiber and a second type of polymeric electrospun fiber (paragraphs [0005-0007], [0009-0011], [0048], [0082], [0092], [0115] and [0143-0144]).
Regarding Claim 77, Shastri et al. does not expressly a third and fourth type of polymeric electrospun fiber. Chen et al. teaches wherein the plurality of biodegradable polymeric electrospun fibers comprise three types of polymeric electrospun fiber 114A-114C (as seen in Figures 2B-2C and paragraphs [0043], [0045], [0049] and [0056]). In addition, Chen et al. discloses although three electrospun fiber layers are shown in Figures 2A-2C, in an alternative embodiment more than three types of electrospun fibers can be used, wherein the layers can comprise of different types of electrospun fibers for the purpose forming a multi-layer structure having a gradient in the Z-direction to provide barrier properties against fluids or against microbes/viruses while allowing fluid intake layers and skin-healing materials (paragraphs [0043], [0045], [0049], [0056-0057] and [0060-0061]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shastri’s scaffold to further include a third and fourth type of polymeric electrospun fiber as taught by 
Regarding Claims 79, 80, Shastri et al. discloses wherein the plurality of biodegradable polymeric electrospun fibers and the plurality of biostable (referred by applicant as a biodegradable polymer) (paragraphs [0005-0007], [0009-0011], [0048], [0082], [0092], [0115] and [0143-0144]), comprises an active agent (paragraphs [0053-0054], [0082] and [0092]), wherein the active agent is selected from the group consisting of an antimicrobial, a pharmaceutical, a tissue growth factor, a protein, a nanophase material, and combinations thereof (paragraphs [0053-0054], [0082] and [0092]).
Regarding Claim 81, Shastri et al. discloses wherein the first type of polymeric electrospun fiber comprises a first active agent (paragraphs [0005-0007], [0009-0011]), and wherein the second type of polymeric electrospun fiber comprises a second active agent different from the first active agent (paragraphs [0005-0007], [0009-0011], [0094], [0096-0098], [0115] and [0143-0144]).
Claim 76 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shastri et al. U.S. Publication 2008/0220054 A1 in view of Zussman et al. U.S. Publication 2009/0074832 A1.
Regarding Claim 76, Shastri et al. discloses wherein the first type of polymeric electrospun fiber and the second type of polymeric electrospun fiber are co-electrospun (abstract and paragraphs [0005-0007], [0009-0011], [0094], [0098], [0111-0012], [0115-0116] and [0143]). However, Shastri et al. does not expressly disclose wherein the first type of polymeric electrospun fiber and the second type of polymeric electrospun fiber are randomly oriented with respect to one another. Zussman et al. teaches fibrous biodegradable polymeric scaffold in the same field of endeavor comprising a first type polymeric fiber and a second type of polymeric fiber that are co-electrospun (paragraphs [0121],  [0127-0129], [0133] and [0138]) to form a nonwoven network with randomly oriented fibers (paragraphs [0147], [0298] and [0301]) for the purpose of modifying the strength and pore size of the electrospun scaffold to support cell proliferation, attachment and differentiation (paragraphs [0147], [0171] and [0298-0303]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shastri’s first and second polymer fibers to be randomly oriented as taught by Zussman et al. for the purpose of modifying the strength and pore size of the electrospun scaffold to support cell proliferation, attachment and differentiation.
Claim 77 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. U.S. Publication 2006/0094320 A1.
Regarding Claim 77, in the embodiment used in the rejections above, Figures 2A-2C of Chen et al. discloses wherein the plurality of biodegradable polymeric electrospun fibers comprise a third type of polymeric electrospun fiber 114C (as seen in Figures 2B-2C and paragraphs [0043], [0045], [0049] and [0056]). In addition, Chen et al. discloses although three electrospun fiber layers are shown, in an alternative embodiment more than three types of electrospun fibers can be used, wherein the layers can comprise of different types of electrospun fibers for the purpose of forming a multi-layer structure having a gradient in the Z-direction to provide barrier properties against fluids or against microbes/viruses while allowing fluid intake layers and skin-healing materials (paragraphs [0043], [0045], [0049], [0056-0057] and [0060-0061]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chen’s scaffold to further include a fourth type of polymeric .
Claims 76 and 78 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. U.S. Publication 2006/0094320 A1 in view of Shastri et al. U.S. Publication 2008/0220054 A1.
Regarding Claim 76, 78, Chen et al. discloses at least three electrospun fiber layers are shown (as seen in Figure 2A-2C), in an alternative embodiment more than three types of electrospun fibers can be used, wherein the layers can comprise of different types of electrospun fibers for the purpose of forming a multi-layer structure having a gradient in the Z-direction to provide barrier properties against fluids or against microbes/viruses while allowing fluid intake layers and skin-healing materials (paragraphs [0043], [0045], [0049], [0056-0057] and [0060-0061]), wherein the fiber layers are distributed non-uniformly (e.g. randomly) to form one or more gradients (paragraphs [0006-0007], [0009], [0022] and [0039]). However, Chen et al. does not expressly disclose wherein the first type of electrospun fiber and the second type of electrospun fibers are co-electrospun. In addition, Chen et al. does not expressly disclose the third type of electrospun fiber and fourth type of electrospun fiber are co-electrospun. Shastri et al. discloses a tubular fibrous scaffold (paragraphs [0024], [0046], [0050], [0060-0061], [0064-0065] and [0171-0172]) comprising: a first type of polymeric electrospun fiber (paragraphs [0006-0007], [0009-0011], [0094-0095] and [0115-0116]); and a second type of polymeric electrospun fiber (paragraphs [0009-0011], [0094-0095], [0115-0116], [0143-0144] and [0146]); wherein at least one of the first type of polymeric electrospun fiber and the second 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SEEMA MATHEW/
Primary Examiner, Art Unit 3774